919 F.2d 739
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David POYNTER, Plaintiff-Appellant,v.William C. SEABOLD, Warden;  William Adams;  James B.Mitchell;  Tim Barnes;  Joe Stuart, Defendants-Appellees.
No. 90-5542.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of appellant's brief and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
David Poynter appeals the summary judgment for the defendant prison officials in this civil rights action filed under 42 U.S.C. Sec. 1983.  Poynter alleged that he was deprived of due process in a prison disciplinary proceeding and that he was subjected to cruel and unusual punishment and denied access to the prison law library while in disciplinary segregation.  The district court concluded that no genuine issue of material fact exists and granted summary judgment for defendants.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion entered March 29, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.